DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (lDS) submitted on 05/07/2020, 01/26/2022, 06/22/2022, 08/17/2022 and 09/26/2022 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation "the imaging and ranging subsystem".  There is insufficient antecedent basis for this limitation in the claims.
Claims 18-20 are rejected due to dependency on independent Claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2018/0190046 A1, hearinafter “Levinson”) in view of Crouch et al. (US 2020/0132850 A1, hereinafter “Crouch”).

Regarding Claim 1, Levinson teaches a calibration system, comprising: an imaging and ranging subsystem (Figs. 36A & 37) comprising: a signal transmitter configured to transmit signals into a region (Inherent, as the examiner understands a transmit module is a necessary component of a working LIDAR system. Also understood from [0156] & Fig. 36C, laser beam 3624); and a receiver configured to receive reflected signals (Fig. 36A/37, lidar sensors 3604) generated by reflection of the transmitted signals from one or more targets (Fig. 36A, laser return 3604) and to generate receive signals indicative of the one or more targets as sensor data ([0143]); a positioning subsystem configured to provide location data defining a geographical location of the imaging and ranging subsystem (Fig. 36A/37, GPS 3618); an orientation subsystem configured to provide orientation data defining an orientation of the imaging and ranging subsystem (Fig. 36A/37, IMU 3612); a memory configured to store ([0148] “initial physical position…stored in the AV system”) at least initial translation and rotation values of the imaging and ranging subsystem with respect to the vehicle ([0164] X, Y, Z, roll, pitch, yaw); a processor programmed ([0164] & Fig. 37, perception system 3702) to receive the sensor data (Fig. 37, link between sensors 3610 and perception system 3702) in the form of point cloud data ([0145, 0163, 0166] “3D point clouds, may be used to calibrate”), the location data ([0157, 0161, 0165] “align the AV system 3602 with received GPS coordinates”), the orientation data ([0152,0157,0159,0162] “an IMU, may help to calibrate”) and the initial translation and rotation values ([0164] “X, Y, Z space and/or roll, pitch, and yaw coordinate system”) […1] wherein the processor is further programmed to compare the measured […2] values with the theoretical […3] values to determine if calibration is necessary ([0162] & Fig. 37, calibration detection module 3730), wherein if calibration is necessary, the processor is further programmed to calculate correction translation and correction rotation values ([0159] error offset 3650), and wherein the processor is further programmed to calculate updated translation and rotation values […4] to calibrate the imaging and ranging subsystem with respect to the vehicle ([0165] & Fig. 37, data transform module 3708).
Although Levinson teaches the use of LIDAR point clouds and ranging measurements, Levinson may not explicitly teach the integration of Doppler LIDAR as part of a vehicle’s sensor repertoire. Crouch, however, in the same field of invention, teaches this limitation: 
 […1] and to process the sensor data to generate measured Doppler values ([0099] “a 3D point cloud with relative speed at each point”) and to process the sensor data, the location data, the orientation data and the initial translation and rotation values to generate theoretical Doppler values ([0098] teaches the use of INS, GPS, and 3D point cloud Doppler LIDAR to calibrate the position of the Doppler LIDAR system relative to the vehicle’s center of mass. The examiner understands additional sensors improve the velocity and positioning accuracy, therefore establishes a basis of comparison and calibration for the measured Doppler speed of LIDAR alone. In comparison to the primary reference, Levinson discloses the fusion of sensors to predict an expected LIDAR value, however, may not explicitly disclose incorporation of Doppler/velocity measurements, e.g., [0158] “expected laser return 3642 may be computed …using the sensor data from the various sensors” and [0161] “AV system 3602 may rely on the sensors 3610 and ‘fuse’ the data generated by the heterogeneous types of sensors”).
[…2] Doppler ([0099] “a 3D point cloud with relative speed at each point”)
[…3] Doppler ([0097-0098] calibration value based on INS, GPS, and 3D point cloud)
[…4] based on the sensor data, the location data, the orientation data, the initial translation and rotation values, and the correction translation and correction rotation values ([0098] teaches the use of INS, GPS, and 3D point cloud Doppler LIDAR to calibrate the position of the Doppler LIDAR system relative to the vehicle’s center of mass)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levinson and incorporate Doppler measurements as taught by Crouch in order to expressly enhance the LIDAR’s range and expand system capability through enabling relative speed measurements between a LIDAR system and external objects (see Crouch at [0004]). 
Regarding Claim 2, Levinson as modified by Crouch teaches the system according to Claim 1. Levinson/Crouch further teaches: wherein the updated translation and rotation values are stored in memory (Levinson in [0164] “translational offset may then be stored in association with the identified sensor such that future data retrieved from the sensor is correctly calibrated based on the translational offset” & Levinson in [0180] “The calibration parameter is then stored 3908 in association with a sensor associated with the sensor measurement”).
Regarding Claim 3, Levinson as modified by Crouch teaches the system according to Claim 1. Levinson/Crouch further teaches: wherein the initial translation and rotation values are provided at a time of installation of the imaging and ranging subsystem on the vehicle (Levinson in [0153] “LIDAR sensors 3604 were calibrated at the factory”).
Regarding Claim 4, Levinson as modified by Crouch teaches the system according to Claim 1. Levinson/Crouch further teaches: wherein the positioning subsystem includes a global navigation satellite system (GNSS), including a global positioning system (GPS) (Levinson in Fig. 36A/37, GPS 3618 & Crouch in [0098] “Global Positioning System”).
Regarding Claim 5, Levinson as modified by Crouch teaches the system according to Claim 1. Levinson/Crouch further teaches: wherein the orientation subsystem includes an inertial measurement unit (IMU) (Levinson in Fig. 36A/37, IMU 3612 & Crouch in [0098] “inertial navigation system” which consists of [0006] an inertial measurement unit).
Regarding Claim 6, Levinson as modified by Crouch teaches the system according to Claim 1. Levinson/Crouch further teaches: wherein the processor is further programmed to filter out dynamic targets from the point cloud data (Crouch in [0114] teaches removing points from moving objects).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amend the teachings of Levinson as modified by Crouch and filter moving objects from the Doppler measurements as taught by Crouch in order to accurately measure vehicle speed relative to stationary objects through eliminating dynamic measurements resulting from moving features (see Crouch at [0114]). 
Regarding Claim 7, Levinson as modified by Crouch teaches the system according to Claim 1. Levinson/Crouch further teaches: wherein the processor is further programmed to minimize the correction translation and correction rotation values (Levinson in [0168] teaches the use of predetermined thresholds to limit calibration parameters, minimizing correction values below a preset value to ensure safe operation).
Regarding Claim 8, Levinson teaches a method for calibrating an imaging and ranging subsystem (Figs. 36A & 37), the method comprising: receiving, by a processor and from a storage device (Fig. 37, perception system 3702 linked to between sensors 3610. The examiner interprets the perception system as naturally including computation and memory components to support sensor calibration operations), sensor data indicative of one or more targets from the imaging and ranging subsystem in the form of point cloud data ([0145, 0163, 0166] “3D point clouds, may be used to calibrate”), location data from a positioning subsystem defining a geographical location of the imaging and ranging subsystem ([0157, 0161, 0165] “align the AV system 3602 with received GPS coordinates”), orientation data from an orientation subsystem defining an orientation of the imaging and ranging subsystem (Fig. 36A/37, IMU 3612) and initial translation and rotation values ([0164] X, Y, Z, roll, pitch, yaw) of the imaging and ranging subsystem ([0148] “initial physical position of the LIDAR sensor may be stored in the AV system 3602”); […1]; comparing, by the processor, the measured […2] values with the theoretical […3] values to determine if calibration is necessary ([0162] & Fig. 37, calibration detection module 3730), wherein if calibration is necessary, calculating, by the processor, correction translation and correction rotation values ([0159] error offset 3650); and calculating, by the processor, updated translation and rotation values […4] to calibrate the imaging and ranging subsystem with respect to the vehicle ([0165] & Fig. 37, data transform module 3708).
Although Levinson teaches the use of LIDAR point clouds and ranging measurements, Levinson may not explicitly teach the integration of Doppler LIDAR as part of a vehicle’s sensor repertoire. Crouch, however, in the same field of invention, teaches this limitation: 
 […1] generating, by the processor, measured Doppler values ([0099] “a 3D point cloud with relative speed at each point”) based on the sensor data and theoretical Doppler values based on the sensor data, the location data, the orientation data and the initial translation and rotation values ([0098] teaches the use of INS, GPS, and 3D point cloud Doppler LIDAR to calibrate the position of the Doppler LIDAR system relative to the vehicle’s center of mass. The examiner understands additional sensors improve the velocity and positioning accuracy, therefore establishes a basis of comparison and calibration for the measured Doppler speed of LIDAR alone. In comparison to the primary reference, Levinson discloses the fusion of sensors to predict an expected LIDAR value, however, may not explicitly disclose incorporation of Doppler/velocity measurements, e.g., [0158] “expected laser return 3642 may be computed …using the sensor data from the various sensors” and [0161] “AV system 3602 may rely on the sensors 3610 and ‘fuse’ the data generated by the heterogeneous types of sensors”).
[…2] Doppler ([0099] “a 3D point cloud with relative speed at each point”)
[…3] Doppler ([0097-0098] calibration value based on INS, GPS, and 3D point cloud)
[…4] based on the sensor data, the location data, the orientation data, the initial translation and rotation values, and the correction translation and correction rotation values ([0098] teaches the use of INS, GPS, and 3D point cloud Doppler LIDAR to calibrate the position of the Doppler LIDAR system relative to the vehicle’s center of mass)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levinson and incorporate Doppler measurements as taught by Crouch in order to expressly enhance the LIDAR’s range and expand system capability through enabling relative speed measurements between a LIDAR system and external objects (see Crouch at [0004]). 
Regarding Claim 9, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: wherein the initial translation and rotation values are provided at a time of installation of the imaging and ranging subsystem on the vehicle (Levinson in [0153] “LIDAR sensors 3604 were calibrated at the factory”).
Regarding Claim 10, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: further comprising minimizing, by the processor the correction translation value and the correction rotation value (Levinson in [0168] teaches the use of predetermined thresholds to limit calibration parameters, minimizing correction values below a preset value to ensure safe operation).
Regarding Claim 11, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: initializing, by the processor, the imaging and ranging subsystem, the positioning subsystem and the orientation subsystem prior to receiving the sensor data, the positioning data and the orientation data (Levinson in [0164] “translational offset may then be stored in association with the identified sensor such that future data retrieved from the sensor is correctly calibrated based on the translational offset”. The examiner understands the initialization of stored calibration values across all sensors occurs prior to measurement and data collection to ensure measurements are appropriately calibrated, as sensors may be calibrated relative to each other [0073]).
Regarding Claim 12, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: wherein the positioning data is determined by a global navigation satellite system (GNSS), such as a global positioning system (GPS) (Levinson in Fig. 36A/37, GPS 3618 & Crouch in [0098] “Global Positioning System”).
Regarding Claim 13, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: wherein the orientation data is determined by an inertial measurement unit (IMU) (Levinson in Fig. 36A/37, IMU 3612 & Crouch in [0098] “inertial navigation system” which consists of [0006] an inertial measurement unit).
Regarding Claim 14, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: comprising filtering out, by the processor, dynamic targets from the point cloud data (Crouch in [0114] teaches removing points from moving objects).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to amend the teachings of Levinson as modified by Crouch and filter moving objects from the Doppler measurements as taught by Crouch in order to accurately measure vehicle speed relative to stationary objects through eliminating dynamic measurements resulting from moving features (see Crouch at [0114]). 
Regarding Claim 15, Levinson as modified by Crouch teaches the method according to Claim 8. Levinson/Crouch further teaches: comprising updating, by the processor, the updated translation and rotation values in the storage device (Levinson in [0164] “translational offset may then be stored in association with the identified sensor such that future data retrieved from the sensor is correctly calibrated based on the translational offset” & Levinson in [0180] “The calibration parameter is then stored 3908 in association with a sensor associated with the sensor measurement”).
Regarding Claim 16, Levinson teaches a vehicle calibration system, comprising: a processor (Fig. 41, 4106); and a memory coupled with and readable by the processor and storing therein a set of instructions (Fig. 41, 4110 & [0184]), which when executed by the processor, cause the processor to provide calibration information by: receiving, from the memory (Fig. 37 teaches perception system 3702 receives sensor data from 3610. Fig. 41 illustrates access between processor 4106 and perception system 3702), sensor data indicative of one or more targets from the imaging and ranging subsystem in the form of point cloud data ([0145, 0163, 0166] “3D point clouds, may be used to calibrate”), location data from a positioning subsystem defining a geographical location of the imaging and ranging subsystem ([0157, 0161, 0165] “align the AV system 3602 with received GPS coordinates”), orientation data from an orientation subsystem defining an orientation of the imaging and ranging subsystem ([0152,0157,0159,0162] “an IMU, may help to calibrate”) and initial translation and rotation values of the imaging and ranging subsystem ([0148] “initial physical position…stored in the AV system” & [0164] X, Y, Z, roll, pitch, yaw); comparing the measured […2] values with the theoretical […3] values to determine if calibration is necessary (Fig. 41/37, calibration detection module 3730 & [0162]), wherein if calibration is necessary, calculating correction translation and correction rotation values ([0159] error offset 3650); and calculating updated translation and rotation values […4] to calibrate the imaging and ranging subsystem with respect to the vehicle (Fig. 41/37, data transform module 3708 & [0165]).
Although Levinson teaches the use of LIDAR point clouds and ranging measurements, Levinson may not explicitly teach the integration of Doppler LIDAR as part of a vehicle’s sensor repertoire. Crouch, however, in the same field of invention, teaches this limitation: 
 […1] generating measured Doppler values based on the sensor data ([0099] “a 3D point cloud with relative speed at each point”)  and theoretical Doppler values based on the sensor data, the location data, the orientation data and the initial translation and rotation values ([0098] teaches the use of INS, GPS, and 3D point cloud Doppler LIDAR to calibrate the position of the Doppler LIDAR system relative to the vehicle’s center of mass. The examiner understands additional sensors improve the velocity and positioning accuracy, therefore establishes a basis of comparison and calibration for the measured Doppler speed of LIDAR alone. In comparison to the primary reference, Levinson discloses the fusion of sensors to predict an expected LIDAR value, however, may not explicitly disclose incorporation of Doppler/velocity measurements, e.g., [0158] “expected laser return 3642 may be computed …using the sensor data from the various sensors” and [0161] “AV system 3602 may rely on the sensors 3610 and ‘fuse’ the data generated by the heterogeneous types of sensors”).
[…2] Doppler ([0099] “a 3D point cloud with relative speed at each point”).
[…3] Doppler ([0097-0098] calibration value based on INS, GPS, and 3D point cloud).
[…4] based on the sensor data, the location data, the orientation data, the initial translation and rotation values, and the correction translation and correction rotation values ([0098] teaches the use of INS, GPS, and 3D point cloud Doppler LIDAR to calibrate the position of the Doppler LIDAR system relative to the vehicle’s center of mass).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levinson and incorporate Doppler measurements as taught by Crouch in order to expressly enhance the LIDAR’s range and expand system capability through enabling relative speed measurements between a LIDAR system and external objects (see Crouch at [0004]). 
Regarding Claim 17, Levinson as modified by Crouch teaches the system according to Claim 16. Levinson/Crouch further teaches: wherein the imaging and ranging subsystem, the positioning subsystem and the orientation subsystem are initialized prior to receiving the sensor data, the positioning data and the orientation data (Levinson in [0164] “translational offset may then be stored in association with the identified sensor such that future data retrieved from the sensor is correctly calibrated based on the translational offset”. The examiner understands the initialization of stored calibration values across all sensors occurs prior to measurement and data collection to ensure measurements are appropriately calibrated, as sensors may be calibrated relative to each other [0073]. Levinson in [0180] further teaches “).
Regarding Claim 18, Levinson as modified by Crouch teaches the system according to Claim 16. Levinson/Crouch further teaches: wherein the updated translation and rotation values are stored in the memory (Levinson in [0164] “translational offset may then be stored in association with the identified sensor such that future data retrieved from the sensor is correctly calibrated based on the translational offset” & Levinson in [0180] “The calibration parameter is then stored 3908 in association with a sensor associated with the sensor measurement”).
Regarding Claim 19, Levinson as modified by Crouch teaches the system according to Claim 16. Levinson/Crouch further teaches: wherein the positioning data is determined by a global navigation satellite system (GNSS), such as a global positioning system (GPS) (Levinson in Fig. 36A/37, GPS 3618 & Crouch in [0098] “Global Positioning System”).
Regarding Claim 20, Levinson as modified by Crouch teaches the system according to Claim 16. Levinson/Crouch further teaches: wherein the orientation data is determined by an inertial measurement unit (IMIU) (Levinson in Fig. 36A/37, IMU 3612 & Crouch in [0098] “inertial navigation system” which consists of [0006] an inertial measurement unit).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Ma et al. (U.S. Pre-Grant Patent Publication No. 2019/0392228) which discloses a method for calibrating multiple sensors including LIDAR, GPS, and IMU.
Zhu (U.S. Pre-Grant Patent Publication No. 2020/0116867) which discloses a method for automated LIDAR calibration based on coordinate transformations between local LIDAR positioning and global GPS coordinates.
Hexsel et al. (U.S. Pre-Grant Patent Publication No. 2020/0292706) which discloses a method of Doppler velocity compensation for LiDAR sensors. 
Walls et al. (U.S. Pre-Grant Patent Publication No. 2020/0018852) which discloses calibrating a LIDAR sensor through adjustment of overlapping lidar point cloud distribution and a captured camera image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645